Citation Nr: 0821342	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
June 1946 and from July 1946 to March 1962, then was 
transferred to the Reserve, and died in January 2004.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.

In April 2008, the appellant testified during a hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  In her oral and written statements in 
support of her claim, she argues that the veteran's malaria, 
incurred in service, caused heart damage that she apparently 
believes caused his death.  In a March 2004 written 
statement, she said that he suffered gastroesophageal reflux 
disease (GERD)/ hiatal hernia, for which he underwent surgery 
prior to his retirement.  She said his hiatal hernia 
developed into polyps and was directly related to his death.  
She also argues, in her substantive appeal, that he had 
surgery on his esophagus during which stitches were too 
tightly placed, that caused swallowing difficulty that caused 
recurrent aspiration, pneumonia, and his CVA, from which he 
died.  

According to the evidence of record, the veteran died in 
January 2004 at the age of 83.  The death certificate lists 
the cause of death as respiratory failure that he had for two 
weeks.  Underlying causes of death were recurrent aspiration 
that he had for two weeks, and a CVA he had for years. An 
autopsy was not performed.

During the veteran's lifetime, he was service-connected for 
malaria in July 1946 that was awarded a 30 percent disability 
rating.  The record reflects that the veteran was discharged 
from his first enlistment on June 18, 1946 and reenlisted on 
July 18, 1946.  In a January 1947 letter, the RO advised the 
veteran that official service department information 
documented that he re-enlisted on July 18, 1946 and entered 
service that day.  Since regulations disallowed compensation 
payment concurrently with active service pay, his 
compensation payment was discontinued as of July 17, 1946, 
the day preceding his re-enlistment.  The veteran was also 
advised that if and when he was discharged from his current 
active duty enlistment, "and provided you are otherwise 
entitled, further consideration will be given to the re-
establishing of your compensation claim at that time".  
There is no indication in the record that the veteran ever 
sought to re-establish disability compensation benefits for 
malaria.

Service medical records indicate that the veteran was 
repeatedly treated for malaria during his first period of 
service.  When examined for discharge from service on June 
14, 1946, neither a respiratory, cardiac or neurological 
abnormality was noted and he had no listed physical defects.  
When examined on July 18, 1946, apparently for reenlistment, 
neither a cardiac nor neurological disorder nor any other 
physical defect was noted, and he was found qualified for 
active service.  In July 1947 and March 1948, the veteran was 
surgically treated for a larynx tumor and throat polyps, 
respectively. 

In March and April 1950, the veteran was treated for a 
duodenal ulcer.  When hospitalized in April, his past medical 
history reflects malaria in 1943 with his last attack in 
1945.  It was noted he had attacks every three months after 
returning to the United States.  He was treated for his ulcer 
and discharged to duty at the end of April.  

On a report of medical history completed in November 1961, 
when he was examined for transfer to the Fleet Marine Corps 
Reserve, the veteran checked no to having shortness of 
breath, chest pain, or palpations.  The examiner noted that 
the veteran had hepatitis in 1944, malaria in 1945 for which 
he was hospitalized, with no recurrence since and that was 
not considered disqualifying, and a duodenal ulcer with no 
bleeding obstruction and no recent symptoms for two years 
that was also not considered disqualifying.  He was 
hospitalized from November to December 1961 for evaluation of 
low back and ulcer disorders, and discharged to duty, with 
diagnoses of spondylolysis and an ulcer.  The December 1961 
examination report for the veteran's transfer to the Reserve 
indicates his heart, vascular system, and lungs and chest 
were normal.  The only physical defects noted by the examiner 
were an ulcer of the duodenum and spondylolysis, and he was 
found qualified for the Reserve.  

A March 1962 service examination report reflects that the 
veteran had a duodenal peptic ulcer, not considered 
disqualifying.  In November 1964, he was hospitalized and 
underwent a cholecystectomy and transabdominal hiatal 
hernioplasty.  

According to a January 1967 record, the veteran was 
hospitalized for treatment of a duodenal peptic ulcer, a 
sliding hiatal hernia, and external hemorrhoids.  The record 
is not reflective of treatment for malaria.  When examined in 
March 1970, no physical defects were noted.

A January 2004 private medical record indicates that the 
veteran was admitted in December 2003 with a history of 
influenza with respiratory insufficiency and pneumonia and 
reflects an "extensive history and physical previously 
dictated" by Dr. C., although that record was not obtained 
by the RO.  Further, this private medical record indicates 
that the veteran was felt to have aspirated in the hospital, 
in addition to his probable pre-admission etiology of 
pneumonia that included his influenza, but probable chronic 
aspiration as well.

In a February 2004 signed statement, Dr. J.L.N. said that he 
treated the veteran from 2000 to approximately February 2002.  
It was noted that the veteran's medical problems included 
glaucoma, hypothyroidism, and an enlarged prostate.  A 
history of malaria in service was also noted.  Dr. J.L.N. 
said he had "no records to review of [the veteran's] final 
days and it is difficult for me to see whether his death or 
final infirmities can be attributed to a service connected 
problem.  It is known that malaria can cause heart damage, 
and I'm sure this didn't help in his final days."

During her recent Board hearing, the appellant testified that 
the veteran was bothered by food on which he choked and that 
after his hiatal hernia surgery his food still came back up, 
even in his sleep (see hearing transcript at page 8).  She 
said he had pacemaker implanted, apparently sometime in the 
1990s or in 1999 (Id. at 17 and 22) and received medical 
treatment from Secure Horizon from approximately 1980 until 
they learned TRICARE would provide coverage (Id. at 19).  

Here, the Board notes that apparently the veteran was 
repeatedly treated in service for gastrointestinal disorders.  
The appellant has indicated he had GERD and aspirated food 
after his hiatal hernia surgery and his terminal medical 
record indicates probable chronic aspiration.  Thus, the 
Board believes that a medical opinion should be obtained as 
to whether the veteran's death was causally related to the 
conditions for which he was treated in military service.   

Further, during her hearing, the appellant said that the 
veteran first displayed cardiac problems in the 1980s or 
1990s when a pacemaker was implanted (see hearing transcript 
page 22).  She referenced the veteran's treatment by Secure 
Horizons, apparently a supplemental medical insurance 
carrier, and TRICARE.  None of these records are in the 
claims file.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the appellant 
appropriate notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007).  
Furthermore, appropriate notice to 
comply with the Hupp case should also 
be accomplished.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.	The RO/AMC should obtain all records 
regarding the veteran's treatment at 
the Tri-City Medical Center, 4002 Vista 
Way, Oceanside, California 92056, to 
include the "extensive history and 
physical...previously dictated by" D. C., 
noted in the January 7, 2004 record.  
If any records are unavailable, a note 
to that effect should be placed in the 
claims file, and the appellant and her 
representative so notified in writing.

3.	The RO/AMC should request all records 
regarding the veteran's treatment by 
J.L.N., M.D., Quality Care Century, 
Inc., 840 Townsite Drive, Vista, 
California 92084, and by Secure 
Horizons and TRICARE.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file, 
and the appellant and her 
representative so notified in writing.

4.	In conjunction with the foregoing, the 
RO/AMC should invite the appellant to 
submit or identify any additional 
medical evidence in support of her 
claim. Based upon her response, the 
RO/AMC should obtain copies of any 
pertinent treatment records from 
identified source(s).  Thereafter, any 
additional medical evidence submitted 
or obtained should be associated with 
the claims folder.

5.	Then, the RO/AMC should then refer the 
veteran's claims file to a physician or 
physicians, preferably physicians with 
specialties in cardiology and 
gastroenterology (the professional 
qualifications of the examiner(s) 
should be documented).  The 
physician(s) is(are) requested to 
review the evidence of record, 
including the veteran's service medical 
records, together with his post service 
medical records and the January 2004 
private hospital record, and March 2005 
written statement from Dr. J.L.N.

a.	The physician(s) is(are) requested 
to offer an opinion as whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that any etiological 
relationship exists between the 
veteran's previously service-
connected malaria, and respiratory 
failure due to recurrent 
aspiration pneumonia and CVA from 
which he died, or whether such an 
etiology or relationship is less 
than likely (i.e., less than a 50- 
50 probability).

b.	The physician(s) is(are) further 
requested to offer an opinion as 
to whether it is at least as 
likely as not that the veteran's 
previously service-connected 
malaria either caused or 
contributed substantially or 
materially to the respiratory 
failure that caused his death.

c.	The examiner(s) is(are) asked to 
render an opinion as to whether it 
is at least as likely as not that 
the duodenal ulcer and hiatal 
hernia (for which the veteran was 
treated in service in March 1950 
and November and December 1961, in 
November and December 1964 -when 
sliding esophageal hiatial hernia, 
cholelithiasis, and chronic 
cholecystitis were diagnosed, and 
in January 1967) either caused or 
contributed substantially or 
materially to the respiratory 
failure due to recurrent 
aspiration pneumonia and CVA that 
caused his death.

d.	In rendering an opinion, the 
physician(s) is(are) particularly 
requested to specifically discuss 
the veteran's January 2004 private 
hospitalization record indicating 
he experienced a probable 
preadmission etiology of pneumonia 
that included his influenza but 
probable chronic aspiration as 
well prior to his death;

e.	and specifically discuss the 
degree to which the veteran's 
previously service-connected 
malaria, and gastrointestinal 
disorders for which he treated in 
service, contributed to his death 
from respiratory failure, if any.

f.	A rationale should be provided for 
all opinions expressed.  If the 
physician(s) is(are) unable to 
give an opinion with respect to 
the questions presented without 
resorting to speculation, an 
explanation at to why should be 
provided.  The examination report 
should indicate if the examiner(s) 
reviewed the veteran's medical 
records.

6.	Thereafter, the RO/AMC should 
readjudicate the appellant's claim of 
entitlement to service connection for 
the cause of the veteran's death.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



